Case 19-71884-FJS   Doc 1   Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 1 of 56
Case 19-71884-FJS   Doc 1   Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 2 of 56
Case 19-71884-FJS   Doc 1   Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 3 of 56
Case 19-71884-FJS   Doc 1   Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 4 of 56
Case 19-71884-FJS   Doc 1   Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 5 of 56
Case 19-71884-FJS   Doc 1   Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 6 of 56
Case 19-71884-FJS   Doc 1   Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 7 of 56
Case 19-71884-FJS   Doc 1   Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 8 of 56
Case 19-71884-FJS   Doc 1   Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 9 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 10 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 11 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 12 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 13 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 14 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 15 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 16 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 17 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 18 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 19 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 20 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 21 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 22 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 23 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 24 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 25 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 26 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 27 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 28 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 29 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 30 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 31 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 32 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 33 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 34 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 35 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 36 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 37 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 38 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 39 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 40 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 41 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 42 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 43 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 44 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 45 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 46 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 47 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 48 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 49 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 50 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 51 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 52 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 53 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 54 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 55 of 56
Case 19-71884-FJS   Doc 1    Filed 05/15/19 Entered 05/15/19 11:17:24   Desc Main
                            Document      Page 56 of 56
